Filed Pursuant to Rule 424(b)(3) File No. 333-139299 PROSPECTUS SUPPLEMENT NO. 6 to Prospectus declared effective on June 13, 2007 (Registration No. 333-139299) ALLEGRO BIODIESEL CORPORATION This Prospectus Supplement No. 6 supplements our Prospectus declared effective on June 13, 2007.The securities that are the subject of the Prospectus have been registered for resale by certain of our investors. This Prospectus Supplement No. 6 includes the following attached document:our Quarterly Report on Form 10-Q for the period ended March 31, 2008, which was filed with the SEC on May 14, 2008. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement No. 6 is May 15, 2008. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-21982 ALLEGRO BIODIESEL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 41-1663185 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6033 West Century Blvd., Suite 1090 Los Angeles, California 90045 90045 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 670-2093 (Not applicable) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o Noþ As of May 13, 2008, the registrant had 25,426,392shares of Common Stock outstanding. PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS ALLEGRO BIODIESEL CORPORATION CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, 2008 December 31, 2007 Assets Current assets: Cash and cash equivalents $ 376,527 $ 874,693 Accounts receivable, net 11,340 71,312 Inventory 120,680 130,621 Note receivable 250,000 500,000 Other current assets 107,502 152,658 Total current assets 866,049 1,729,284 Property and equipment, net 2,872,379 4,905,280 Intangible assets, net - 3,395,250 Investments 1,000,000 1,000,000 Other 25,896 25,896 Total assets $ 4,764,324 $ 11,055,710 Liabilities and Shareholders’ Equity Current liabilities: Line of credit and notes payable, net $ 2,872,379 $ 3,967,545 Accounts payable 726,453 793,102 Accrued expenses 4,048,751 3,584,688 Due to Ocean Park Advisors, LLC. 166,452 111,774 Total current liabilities 7,814,035 8,457,109 Shareholders’ equity: Convertible preferred stock, $0.01 par value: 50,000,000 shares authorized - 26,242,222 and 26,712,969 shares issued and outstanding shares at March 31, 2008 and December 31, 2007, respectively 289,374 294,082 Common stock, $0.01 par value: 150,000,000 shares authorized - 25,426,393 and 23,161,906 shares issued and outstanding shares at March 31, 2008 and December 31, 2007, respectively 245,961 223,311 Additional paid−in capital 317,033,269 315,864,997 Accumulated deficit (320,618,315 ) (313,783,789 ) Total shareholders’ equity (3,049,711 ) 2,598,601 Total liabilities & shareholders' equity $ 4,764,324 $ 11,055,710 See accompanying Notes to Consolidated Financial Statements. -2- ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2008 2007 Sales $ 55,014 $ 1,843,174 Cost of sales, net of excise tax credits at March 31, 2008 and 2007 of$0 and $79,534, respectively 75,239 2,084,981 Gross loss (20,225 ) (241,807 ) Operating expenses: Selling, general and administrative 809,514 2,075,513 Amortization of intangible assets - 226,350 Impairment charges 5,443,586 - Total operating expenses 6,253,100 2,301,863 Operating loss (6,273,325 ) (2,543,670 ) Interest expense (124,217 ) (86,614 ) Interest income 8,538 38,836 Registration rights - (237,500 ) Other, net 135,574 - Loss before income taxes (6,253,430 ) (2,828,948 ) Income taxes - - Net loss (6,253,430 ) (2,828,948 ) Dividends on preferred stock (581,096 ) (570,000 ) Net loss available to common shareholders $ (6,834,526 ) $ (3,398,948 ) Net loss per share, basic and diluted $ (0.29 ) $ (0.19 ) Weighted average number of common shares under in per share calculations 23,433,434 18,343,182 See accompanying Notes to Consolidated Financial Statements. -3- ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net loss $ (6,253,430 ) $ (2,828,948 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization - 305,586 Impairment charges 5,443,586 - Gain on sale of equity interest in PAAL (125,000 ) Stock-based compensation 110,674 1,031,008 Bad debt expense 61,730 - Creditor and note receivable settlements (7,974 ) - Accretion of convertible notes payable and amortization of debt discount 49,834 - Changes in operating assets and liabilities: Accounts receivable (1,758 ) 43,682 Inventory 9,941 344,423 Prepaid expenses and other assets 40,052 (187,965 ) Accounts payable (23,570 ) (159,512 ) Due to Ocean Park Advisors, LLC. 54,678 - Accrued expenses (41,494 ) (15,712 ) Net cash used in operating activities (682,731 ) (1,467,438 ) Cash flows from investing activities: Capital expenditures (15,435 ) (182,470 ) Proceeds from sale of equity interest in PAAL 125,000 - Net cash provided by (used in) investing activities 109,565 (182,470 ) Cash flows from financing activities: Proceeds from repayment of issued promissory note 225,000 - Payments on line of credit and notes payable (150,000 ) (150,000 ) Net cash provided by (used in) financing activities 75,000 (150,000 ) Net decrease in cash and cash equivalents (498,166 ) (1,799,908 ) Cash and cash equivalents at beginning of period 874,693 5,578,291 Cash and cash equivalents at end of period $ 376,527 $ 3,778,383 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 150,012 $ 91,637 Cash paid during the period for income taxes $ - $ 300 Supplemental disclosure of non-cash investing and financing activities: Conversion of convertible debt into common stock $ 1,000,000 $ - Conversion of accrued dividends into common stock $ 521,548 $ - See accompanying Notes to Consolidated Financial Statements. -4- ALLEGRO BIODIESEL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 (UNAUDITED) 1. Business Business Through the acquisition of Vanguard Synfuels, LLC (“Vanguard”) in September 2006, Allegro Biodiesel Corporation (“Allegro”, “we,” “us” or “Company”) owns a biodiesel production facility that uses renewable agricultural-based feedstock (primarily soybean oil) to produce biodiesel fuel, which has been sold in both blended and unblended form with petroleum diesel. The product has been sold primarily to regional wholesale bulk fuel distributors and the local Louisiana market. Vanguard was formed on April28, 2003 (“Inception”) as a limited liability company. Vanguard purchased assets from Farmland Industries' bankruptcy trustee on July31, 2003.These assets included 320 acres of land, an ammonia plant which was shuttered in 2001, and existing plant infrastructure.Vanguard converted the existing facility (the “Pollock Facility”) into a biodiesel production facility.Vanguard began testing of the Pollock Facility in early 2006, and commenced production and sales of biodiesel in April 2006. Vanguard was a development-stage company prior to April Management's Plan of Operations During 2007, the biodiesel industry experienced a significant increase in the cost of soybean oil, with the price increasing from $0.25 per pound in September 2006 to the current price of approximately $0.61. Although we have been able to develop efficiency improvements in our production processes, feedstock is still the primary production cost of biodiesel fuel. The increase in the cost of soybean oil had a significant, negative effect on our profit margins and cash flows and caused an impairment of goodwill associated with the Pollock Facility of $19.9 million during the third quarter of 2007. Given these economic conditions, in October 2007 we adopted a company-wide cost reduction plan intended to reduce our operating costs. Under this plan, we significantly reduced administrative costs and our headcount from 19 to 7 employees. We also significantly reduced, then halted production at the Pollock Facility during the fourth quarter of 2007.Consequently, we did not make any material amount of biodiesel during the first quarter of 2008. In order to resume production of biodiesel again at the Pollock Facility, we will need to incur start-up expenses and at least one week to bring the Facility back to production status. Due to the halting of production and absence of sales, we deemed it appropriate to write down our customer relationship intangible asset to $0 and the carrying value of thePollock Facilityassets to the carrying value of the amount outstanding under our credit agreementwith First South Farm Credit, ACA.
